Citation Nr: 0021688	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1944 to January 
1946.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.  The appellant appeared and testified at a 
March 1999 RO hearing.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996; his death 
certificate lists the immediate cause of death as congestive 
heart failure due to or as a consequence of the underlying 
cause of death, ischemic heart disease; bladder cancer was 
listed as some other significant condition contributing to 
death but not resulting in the underlying cause of death; 
there is no medical evidence to show that bladder cancer 
materially or substantially contributed to the veteran's 
death. 

2.  At the time of death, the veteran was service-connected 
for a psychosis, rated as 10 percent disabling. 

3.  The medical evidence of record does not demonstrate that 
the diseases which caused the veteran's death are related to 
his period of active military service, nor is there any 
medical evidence showing that the veteran's death was caused 
by, or was substantially or materially contributed to, his 
service-connected psychiatric disorder.


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

The appellant contends in her various written statements and 
March 1999 RO hearing testimony that the veteran's death was 
caused by, or was substantially or materially contributed to, 
by bladder cancer.  The appellant maintains that the 
veteran's bladder cancer was caused by exposure to ionizing 
radiation during World War II, when he was serving on a 
vessel offshore of Japan in the vicinity of Hiroshima and 
Nagasaki subsequent to the detonation of atomic bombs there.  

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability which 
caused the veteran's death must be shown to have had an onset 
in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This may 
be shown by lay or medical evidence.  There would also have 
to be competent evidence of a nexus between the in-service 
injury or disease and the veteran's death.  Such a nexus must 
be shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit at 93.  In determining whether the 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(quoting Espiritu at 495) (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the cause 
of a veteran's death).

The veteran was on active duty from May 1944 to January 1946.  
He was in Japan after the atomic bombings but documentation 
from the Defense Special Weapons Agency shows that he was not 
a member of the occupation forces, given that his location 
placed him no closer than 30 miles to Nagasaki.  The medical 
evidence of record reveals he was diagnosed with bladder 
cancer in October 1993, but it was indicated that he had 
bladder pathology back into the 1980s.  However, the veteran 
was never service-connected for bladder or urinary tract 
cancer, nor was he ever service-connected or any disease or 
injury affecting the genito-urinary system.  Indeed, there is 
no record that the veteran ever filed a claim for service 
connection for such disabilities.  

The medical evidence also includes a death certificate 
showing that the veteran died of congestive heart failure due 
to or as a consequence of the underlying cause of death 
ischemic heart disease.  Bladder cancer was listed as an 
"other significant [condition] contributing to death but not 
resulting in the underlying cause [of death]."

A March 1997 letter T. J. M.D., one of the veteran's 
urologists, verifies that the physician "diagnosed and 
treated the veteran for bladder cancer.  He had multiple 
procedures and treatments related to his bladder cancer.  The 
bladder cancer was not however, the immediate cause of 
death."  The physician further verified "that according to 
a journal carefully maintained and presented to me by [the 
appellant] that [the veteran] served in the Navy from May 17, 
1945 to January 23, 1946.  He was stationed in Japan at the 
time of the nuclear bomb attacks on Japan in Hiroshima and 
Nagasaki."   

The medical evidence of record does not provide a nexus or 
link to demonstrate that the veteran's death was proximately 
due to, or substantially and materially contributed to by, 
service-connected disability.  Furthermore, even if the 
veteran had been service-connected for bladder cancer, the 
medical evidence does not show that the bladder cancer was 
the immediate cause of death, or that it substantially and 
materially contributed to the veteran's death.  Indeed, the 
medical evidence of record relevant to the question of 
whether the veteran's bladder cancer was proximately due to, 
or substantially and materially contributed to his death, 
reveals that bladder cancer was not the immediate or 
underlying cause of death.  Therefore, the appellant's claim 
of entitlement to service-connection for the cause of the 
veteran's death due to bladder is not well grounded.  

The only evidence of record supporting the appellant's 
contentions is her own written statements and RO hearing 
testimony.  As a matter of law, however, the appellant (as a 
layperson) is not competent to offer opinions that the cause 
of the veteran's death was due to bladder cancer.  Such 
statements do not satisfy the medical nexus requirement and 
cannot, therefore, render her claim well grounded.  Espiritu, 
at 494-95 (1992).  In other words, the appellant needs to 
present medical evidence that the veteran's death was caused 
by, or substantially or materially contributed to, by a 
service-connected disability.  By this decision, the Board is 
informing the appellant that competent medical evidence of 
causation is required to render her claim well grounded.  38 
U.S.C.A. § 5103(a); Robinette, 8 Vet. App. 69.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

